PER CURIAM
ORDER.
The Court having considered the memoranda of the parties and having heard oral argument in this matter, it is this 30th day of September, 2002,
ORDERED, by the Court of Appeals of Maryland, that the order of the Circuit Court for Carroll- County denying the motion for preliminary injunction be, and it is hereby, reversed, and the motion for preliminary injunction filed by the appellant in the Circuit Court for Carroll County is granted, and the name of George W. Murphy, the nominee of the Green Party for Carroll County Commissioner, shall be placed on the ballot for the November 5, 2002 elections. Costs to be paid by the appellees. The mandate shall issue forthwith.